        Case 1:19-mc-03029-LDH Document 1-1 Filed 11/26/19 Page 1 of 1 PageID #: 7
                                                                                               FILED
                                                                                           IN CLERK'S OFFICf
                                                                                      U.S. DISTRICT COURT E
                                                                                       t    NOV 2 6 2019
                     UNITED STATES DISTRICT COURT                                       BROOKLYN OFFIi
                     EASTERN DISTRICT OF NEW YORK
                   MISCELLANEOUS CASE INFORMATION SHEET

 PLAINTIFF:                                           DEFENDANT:
Andrew Rippert            DeARCY HALL J.


 IN THE MATTER OF:

Application of Andrew Rippert for an Order Authorizing Applicant to Obtain Discovery for Use in a
Proceeding in a Foreign Tribunal Pursuant to 28 U.S.C. § 1782(a)

CAUSE OF ACTION:
Request for Applicant to obtain Discovery Pursuant to 28 U.S.C. § 1782(a)


RELIEF SOUGHT:

Permission to Serve Subpoena on Constantine lordanou


ATTORNEY FOR PLAINTIFF:                               ATTORNEY FOR DEFENDANT:
Joshua M. D. Segal (Bar No. JS1948)
Lawson & Weitzen, LLP
88 Black Falcon Avenue, Suite 345
Boston, MA 02210
(617)439-4990




I am currently amember in good standing of the bar of this Court:                   [/] YES (_| NO

Signature of Attorney of Record:                   ^D                           .11/25/2019
                                                                            Date:
